DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8, 10-19, and 21 are pending.

Prosecution Reopened
In view of the appeal brief filed on 12/09/2020, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744             
                                                                                                                                                                                           
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After further reconsideration, the Frei reference as shown below teaches of the claimed invention in light of the Ausnit reference.  The new rejection below is applied to latest set of claims and 
The applicants in the latest arguments have focused upon the features of the Ausnit reference in comparison to the spouts on opposite ends of the mouth of the claimed invention.  After consideration of the arguments and features of Ausnit as seen in Figure 8 that applicants have shown, the argument is not persuasive in this aspect.  However, in Ausnit, in Col. 1, lines 51-53, it states that gussets can be open at both opposite ends of the bag or may be sealed together at one end to provide a spout at the opposite end, and in Figure 8, in Col. 2, lines 5-8, states of how the top of one of the guesseted sides is sealed and the opposite is inverted to form a funnel.  Here, Ausnit teaches how either ends can form a spout/funnel, in other words, Ausnit can form a spout at opposite ends. From an interpretation of the claimed limitations, it does not particularly limit of how the spout structure is to be formed, and Ausnit does teach of how it can be formed at both ends.  The claimed structure currently does not distinguish from the teaching of Ausnit in respect of a spout at opposite ends of the mouth and in relation to the zipper.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei (US 3306567) in view of Ausnit (US 6325543) and Markum (US D627608).
	In regard to claim 1:
	Frie teaches of an ice-making container comprising: 
a base 28 and a freestanding side (see wall 26 and also opposite wall having extending pockets 30) extending from the base to define a mouth 36 opposite the base (see Fig. 2); 
at least one divider so as to divide the ice-making container into at least two ice-making compartments (see formation of pockets 30 these are individual dividers that form the ice making compartments, and also of bead 42 that extends across the wide side); 
Frie does not teach of the divider “extending from at least one of the base and the freestanding side”, and of the zipper and of the spouts at the opposite ends of the mouth.  
The mouth of the container in Frie can be opened and closed, see Fig. 6.  This is pertinent as the teaching of the Ausnit reference also teaches of the mouth of the container that is opened and closed.  Here, in regards to the zipper and spouts at opposite ends of the mouth, Ausnit teaches of an improved gusseted zipper bag 10 that 
a first zipper member (first profile section 30, Col. 2, ll. 42-44) extending from a first interior portion of the mouth (see top end 22); 
a second zipper member (other profile portion of zipper 32, Col. 2, ll. 44-46) extending from a second interior portion of the mouth (see top end 22), wherein the mouth is deformable between open and closed configurations and the first and second zipper members are disengagable when the mouth is open and engagable when the mouth is closed (see Fig. 1, 7, and 8), wherein the mouth has two spouts at opposite ends of the mouth, where the spouts are between opposite ends of the first and second zipper members, wherein the first and second zipper members do not extend across the spouts between the zipper members, wherein the first and second zipper members end at the two spouts (see Fig. 8, also see Col. 1, lines 51-53, it states that “gussets may be open at both opposite ends of the bag or may be sealed together at one end to provide a spout at the opposite end”, and also see Col. 2, lines 5-8, states of how the top of one of the guesseted sides is sealed and the opposite is inverted to form a funnel.  The features of Ausnit thereby allows for formation of a spout at either ends of the bag.)
It would have been obvious for one of ordinary skill in the art to substitute the mouth closing mechanism of the container of Frei with the mouth and the closing feature of the zipper with the spouts of Ausnit in forming an improved sealing aspect of the mouth that can also accommodate in pouring out the contents of the container.  Further, this is substituting one known method of closing an enclosure (Frei) with 

Frei in view of Ausnit do not teach that the divider extens from at least In regards divider extending from at least one of the base and the freestanding side.  In the same aspect as Frei in forming of frozen materials within a container, Markum directs to a design for frozen confectionary.  Here, Markum teaches of a device for making frozen confectionary and includes divider that extend from the bottom of the container and the sides to forming compartments, see Fig. 1.  Thereby, it is known concept for forming structures that can accommodate for fluids to be formed along the base and walls of a container.
It would have been obvious for one of ordinary skill in the art to modify the divider location of Frei with rearrangement in accordance to a location of the divider along the base and walls in a manner as taught by Markum as it is a known configuration in dividing the container into compartments while the container remaining in the upright position for use.

In regards to “wherein the base, the freestanding side, the at least one divider, and the first and second zipper members are a unitary whole ice-making container without assembled parts”, this is a feature concerning making the features as one unitary construction.  The Frei reference already teaches of the container formed of one construction as seen in the Fig. 1 regarding the mouth, divider, base, and free standing part, and further it would have been obvious for of ordinary skill in the art to construct 

In regards to the term “ice-making” in the claim, this is an intended use of the apparatus claims, see MPEP 2144 (II), in which the manner of operating the device does not differentiate apparatus claim from the prior art.  Here, in particular, the claimed ice-making compartment is noted, however, there is little additional structural features provided in determining the feature, other than a cavity space that would be capable of filling with water and forming the ice portions.  

In regards to claim 2, wherein the at least one divider comprises two walls that join at a distal end of the divider and angle away from each toward proximal end of the divider where the wall extend from the base, wherein the base is divided by the divider and at least two compartments are more narrow closer to the base.
Frei does teach of the compartments 30 formed between the dividers, see Figure 2, the compartments are narrow closer to the bottom of the compartment and with an angle at the proximal end of the divider.  In this regards, the combination of Frei in view of Ausnit and Markum, in which the divider being located at the base with the side walls would encompass the claimed features of claim 2.

In regards to claim 4, wherein portions of the base, portions of the freestanding side, and portions of the at least one divider define the at least two ice-making compartments.  
In this regard, Frei already teaches of multiple compartments formed.  Further, the Markum reference teaches of the dividers and forming of at least two ice-making compartments, see Fig. 1.

In regards to claim 6, wherein the first zipper member is male and the second zipper member is female, wherein the first and second zipper members seal the mouth when engaged.  
See Ausnit, Figs. 3 and 5. Male 30, female 32.

In regards to claim 7, wherein a cross-sectional profile of the first zipper member comprises a head at a distal end of a trunk and the head has shoulders extending in opposite directions substantially transverse from a central axis of the trunk, wherein a cross-sectional profile of the second zipper member comprises two flanges defining a channel between the flanges and each flange has a shoulder at its distal end.
See Ausnit, Figs. 3 and 5.  See male member 30 with trunk and shoulders.  See female member 32 with channel and shoulder.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit and Markum as applied to claim 1 above, and further in view of Copeman (US 1879602).
In regards to claim 3, wherein at least one divider comprises a fluid communication conduit between the two compartments.  Frei in view of Ausnit, and 
The feature of two compartments with fluid communication conduit can be seen in Copeman. Copeman teaches of a flexible freezing container made from rubber (lines 1-5) with a plurality of compartments, see Figures 1 and 2, and further teaching of a fluid communication conduit 6 (aperture) in the partition 2 (divider) between compartments, the conduit permits water flow between the compartments (chamber) and thus equalize the level of water in the tray, see lines 53-58.
It would have been obvious for one of ordinary skill in the art to modify the divider of Frei in view of Ausnit and Markum with the interconnecting conduits in the divider between the compartments as taught by Copeman as it would ensure an evenly distributed water level across the container. This is combining prior art elements according to known methods to yield predictable results, in this case of ensuring equal level distribution across the compartments as taught by Copeman which is applied to the containers of the other prior art references.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit and Markum as applied to claim 1 above, and further in view of Holden (US 2007/0164192).
 	In regards to claim 5, wherein the container comprises silicone. 
	Frei does not specifically teach of silicone.  Though, Frei does teach of the container formed from plastic or rubber.
Holden teaches of a personal ice molding container 400 (bag) being formed from silicone, see [0020], the container further having a zipper assembly 112 (zip mechanism) for opening and closing the container, see opening 410. The container comprising of the two sides/halves 402, 408 that are joined together when in the closed position, and having multiple compartments 406 formed between, see Figures 3-5.
It would have been obvious for one of ordinary skill in the art to modify the material of the container of Frei in view of Ausnit, and Markum to be formed from silicone as taught by Holden as it is a known material used by containers, including use in forming ice.


Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit and Markum as applied to claim 1 above, and further in view of Turvey (US 2006/0171609).
In regards to claim 8, wherein the both of the first and second zipper members each have a middle and opposite ends and both of the first and second zipper member have cross-sectional profiles at the middle that are larger than cross-sectional profiles toward the opposite ends.
Frei in view of Ausnit and Markum do not specifically teach of this cross sectional profiles regarding the zipper members.
In this regards, the zipper members are also known as closure strips as seen Turvey, particularly in regards to reclosable containers (pouch 10, and also bag, handbag, suitcase, carrier, sack, see [0036]). The closure strip 222 includes male and female closure elements 224, 238, with the same features of the female closure profile having a channel, see [0053]. The closure strip 222 includes teaching of portions of the closure strip having a thickness greater than other portions, wherein the portions can be different thickness for structural or tactile aesthetic reasons, see [0054] and [0058]. The differences in thickness of the closure elements encompasses the claimed larger and smaller part of the zipper members.
Thus, the portions of the zipper members with the portion thicker in the middle and smaller at the ends is known in the art particularly with the teachings of Turvey of varying the thicknesses at desired portions along the closure strip, as this is a change in shape of the closure strip/zipper member particularly in changing the structural portions along the zipper member.
It would have been obvious for one of ordinary skill in the art to modify Frei in view of Ausnit and Markum with a change in the shape of the zipper member with the larger portion in the middle while the ends are smaller particularly with the teaching of changing the thicknesses at desired portions along the closure strip as taught by Turvey as it allows changes for structural reasons, including the less thick portion which corresponds to a smaller portion at desired locations for structural or tactile aesthetic reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit and Markum as applied to claim 1 above, and further in view of Nouri (US 10407217).
In regards to claim 10, wherein the base and sides have thicknesses greater than 0.5 mm.  
	Frei does not teach of base and sides having thicknesses greater than 0.5 mm.
As taught in Frei regarding a formed container from “a translucent or transparent flexible non-metallic material such as translucent or transparent flexible plastic or rubber”, see Col. 1, lines 44-46., of a relevant construction can be noted in Nouri teaches of the construction of a sealable container 200.  Here, in Nouri, the construction of the container includes formation of the container in one molding step without attaching any material to the container after molding, and further teaching of the formation of the container via transfer molding, plastic injection molding, liquid injection molding, or compression molding, see Col. 4, ll. 40-49, here, the container formed with leak resistant seal, see Col. 6, ll. 5-16.  Further, Nouri teaches of embodiments in which the container formed includes a bottom such that the container may stand upright, see Col. 4, ll. 59-61.  Further, Nouri teaches of a container having thickness of 0.6 mm that increases to 1.8 mm (see Col. 4, ll. 62-65).
It would have been obvious for one of ordinary skill in the art to modify the thickness of the container wall of Frei in view of Ausnit and Markum with the thickness of greater than 0.5 mm as taught by Nouri as these are known construction dimensions of the plastic containers.

Claim 11-13, 15, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit, Markum, and Nouri (US 10407217).
In regards to claim 11, the difference between claim 1 and claim 11, is that claim 11 directs to a product by process limitation of how the container is made (generic 
It is noted that the Frei reference teaches of the container being formed from “a translucent or transparent flexible non-metallic material such as translucent or transparent flexible plastic or rubber”, see Col. 1, lines 44-46.  In this regards, the product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Further, this feature is taught in the Nouri reference, see Col. 4, ll. 40-49, that includes the claimed processes of plastic injection molding.  
Thereby, it would have been obvious for one of ordinary skill in the art to recognize that the container of Frei in view of Ausnit and Markum that can be formed via a molding process as taught by Nouri, particularly since the formed, shaped features made from plastic materials are formed via molding processes.

In regards to claim 12, this is similar in the consideration of claim 11 regarding the process steps to the claims.  What is considered is the first and second zippers are overmolded by the features of the container.  Here, the Nouri reference further teaches of overmolding of the seals with the container, see Col. 4, lines 50-55.

In regards to claim 13, the claim directs to the same limitations as in claim 2, see teaching above.  

In regards to claim 15, the claim directs to the same limitations as in claim 4, see teaching above.

In regards to claim 17, the claim directs to the same limitations as in claim 6, see teaching by Ausnit.

In regards to claim 18, the claim directs to the same limitations as in claim 7, see teaching by Ausnit.

In regard to claim 21, the claim directs to the same limitations as in claim 10, see teachings by Nouri.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit, Markum, and Nouri as applied to claim 11 above, and further in view of Copeman (US 1879602).
In regards to claim 14, the claim directs to the same limitations as in claim 3. The rejection is based upon the same reasons for the teaching and incorporations as set forth in claim 3 above.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit, Markum, and Nouri as applied to claim 11 above, and further in view of Holden (US 2007/0164192).
In regards to claim 16, the claim directs to the same limitations as in claim 5.  The rejection is based upon the same reasons for the teaching and incorporations as set forth in claim 5 above.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frei in view of Ausnit, Markum, and Nouri as applied to claim 11 above, and further in view of Turvey (US 2006/0171609).
In regards to claim 19, the claim directs to the same limitations as in claim 8, see above.  The rejection is based upon the same reasons for the teaching and incorporations as set forth in claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744